DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12, 16-25, 28-30, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 2006/0122468 to Tavor in view of US Pub. 2021/0272474 to Geronimo-Button et al. (hereinafter Geronimo-Button).

In regard claim 1, Tavor teaches or discloses a computer-implemented method for assisting with a user’s nutritional needs, the method comprising:
obtaining, from a computing device, a plurality of physiological and food consumption inputs associated with the user (see Fig. 9a, abstract, paragraphs [0033], [0060], [0121], and [0125], once the nutritional guidelines are established, food consumption information is received over the network connection from the user, and preferably logged into a food diary. The logger receives food consumption information received from the user and logs the food consumption information in a food diary);
obtaining, from a database, a food ontology comprising information on a plurality of different food items (see paragraphs [0060], and [0149], the nutrition analyzer analyzes the food consumption information according to the guidelines, and provides dietary feedback to the user in accordance with the analysis. Logger 930 receives food consumption information from the user, and logs the food consumption information in food diary 935. Logger 930 preferably also records weight and/or physical activity information received from the user in food diary 935);
generating a plurality of constraints specific to the user based on (1) the plurality of physiological and food consumption inputs and (2) the food ontology ontology (see paragraph [0149], [0157], and [0159], nutrition analyzer 940 compares the food consumption information to the nutritional guidelines, and provides dietary feedback to the user accordingly), wherein the plurality of constraints comprises (i) health constraints, (ii) nutrient constraints and (iii) dietary norms (see paragraph [00149], the feedback provided to the user preferably consists of a recommended daily menu, recommended calorie intake, remaining calorie allowance, recommended allowances of nutritional components, remaining allowances of nutritional components, and/or nutritional error notification (along with suggestions for correcting the nutritional errors)).
Tavor may not explicitly teach or disclose applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space; and determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints. 
However, Geronimo-Button teaches or discloses applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space (see paragraph [0041], the user interface accepts user input comprising data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, other medical and nutritional analysis data, or a combination thereof); and 
determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints (see paragraph [0100], the system may include a virtual coaching component that determines a set of optimized dietary or optimized lifestyle goal scores, dietary goal scores, and optimized exercise scores, based on algorithms employing data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, or a combination thereof of the user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space; and determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 2, Tavor teaches or discloses the method of claim 1, wherein the computing device comprises a mobile device, a tablet, or a personal computer associated with the user (see paragraph [0079], a computer);

In regard claim 3, Tavor teaches or discloses the method of claim 2, wherein said method is implemented via a mobile application installed on the mobile device (see paragraphs [0030], and [0083], a companion mobile (Android and iPhone) application that provides an electronic diary and virtual coach).

In regard claim 5, Tavor teaches or discloses the method of claim 1, wherein the food ontology comprises a hierarchical association of each food item to selected groups or categories of foods (see paragraphs [0124], and [0157], in the Category option, the user selects a type of food, a particular food of the selected type, from the appropriate drop-down lists, and a quantity of food eaten. In the Self-Entry mode (not shown), the user manually enters the amount of protein, carbohydrates and fat).

In regard claim 6, Tavor teaches or discloses the method of claim 1, wherein the food ontology comprises an association of each food item to a set of meals or meal types (see paragraphs [0124], [0126], and [0127]).

In regard claim 7, Tavor teaches or discloses the method of claim 5, wherein the food ontology comprises a metric system between the plurality of food items and the selected groups or categories of foods (see paragraphs [0114], [0128], [0133], and [0147]).

In regard claim 8, Tavor teaches or discloses the method of claim 7, wherein the metric system comprises different distances between the plurality of food items, and the distances are depicted visually within the food space on the graphical visual object (see paragraphs [0114], [0128], [0133], and [0147]).

In regard claim 9, Tavor teaches or discloses the method of claim 1, wherein the information on the plurality of different food items comprises nutritional information of each food item (see paragraph [0128], the daily feedback screen shows all the foods the user ate during the day, the distribution of each food item into nutritional components, and the total quantities (in portions) of each nutritional component consumed during the day. Suitable nutritional remarks are retrieved from a bank of nutritional remarks in accordance with the analysis performed in step 140, and provided to the user. The nutritional remarks may include a notification of a nutritional error (for example eating excessive carbohydrates), why is it wrong, and recommendations for fixing the problem during the rest of the day or in the future).

In regard claim 10, Tavor teaches or discloses the method of claim 9, wherein the nutritional information of each food item comprises a nutritional value of the food item, and type or amount of nutrients in the food item (see paragraphs [0072], [0124], [0146], and [0153]). 

In regard claim 11, Tavor may not explicitly teach or disclose the method of claim 1, wherein the one or more optimal diets comprises a list of food items recommended to be consumed by the user over a defined time period.
However, Geronimo-Button teaches or discloses wherein the one or more optimal diets comprises a list of food items recommended to be consumed by the user over a defined time period (see paragraphs [0019], [0021], [0100], and [0104]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including wherein the one or more optimal diets comprises a list of food items recommended to be consumed by the user over a defined time period suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 12, Tavor teaches or discloses the method of claim 11, further comprising: apportioning the list of food items into a plurality of different meals and recommended eating times (see paragraphs [0046], [0052], [0063], [0065], [0098], [0101], [0131], and [0160]).

In regard claim 16, Tavor teaches or discloses the method of claim 1, wherein the optimization algorithm is configured to dynamically modify the one or more optimal diets depending on how closely the user is following the recommended diet(s) (see paragraphs [0018], [0019], [0021], [0100], and [0104]).

In regard claim 17, Tavor teaches or discloses the method of claim 1, wherein the optimization algorithm is configured to dynamically modify the one or more optimal diets depending on how the user's feedback on the recommended diet(s), wherein the user’s feedback is provided via the computing device (see paragraphs [0018], [0019], [0021], [0100], and [0104]).

In regard claim 18, Tavor may not explicitly teach or disclose the method of claim 1, wherein the graphical visual object representative of the food space is configured to be displayed on the computing device of the user or other computing devices (see Figs. 4-6, paragraphs [0124], [0127], [0128], and [0157]).

In regard claim 19, Tavor teaches or discloses the method of claim 18, wherein the selection of the one or more points on the graphical visual object within the food space is enabled by using the computing device(s) to select the one or more points (see paragraphs [0124], [0129], [0144], and [0159]).

In regard claim 20, Tavor may not explicitly teach or disclose the method of claim 1, wherein the food space comprises an N+1 dimensional space for N number of food items.
However, Geronimo-Button teaches or disclose wherein the food space comprises an N+1 dimensional space for N number of food items (see paragraphs [0020], and [0087], the real-time specific recommendations of diet, exercise, and lifestyle elements provided to the user at least three times per day. These may be at preset times or spaced randomly during the day. A  daily summary provides the number of servings of each food group consumed, total calories consumed, total calories burned, and the projected weight loss for the week).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including wherein the food space comprises an N+1 dimensional space for N number of food items suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 21, Tavor may not explicitly teach or disclose the method of claim 1, wherein the food space comprises a curved and/or elevation map representing the user's taste in different foods.
However, Geronimo-Button teaches or discloses wherein the food space comprises a curved and/or elevation map representing the user's taste in different foods (see paragraphs [0020], and [0087], the real-time specific recommendations of diet, exercise, and lifestyle elements provided to the user at least three times per day. These may be at preset times or spaced randomly during the day. A  daily summary provides the number of servings of each food group consumed, total calories consumed, total calories burned, and the projected weight loss for the week).
  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including wherein the food space comprises a curved and/or elevation map representing the user's taste in different foods suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 22, Tavor may not explicitly teach or disclose the method of claim 1, wherein different points within the food space represent different diets or combinations of foods.
However, Geronimo-Button teaches or discloses wherein different points within the food space represent different diets or combinations of foods (see paragraphs [0020], the real-time specific recommendations of diet, exercise, and lifestyle elements provided to the user at least three times per day. These may be at preset times or spaced randomly during the day).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including wherein different points within the food space represent different diets or combinations of foods suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 23, Tavor teaches or discloses the method of claim 22, wherein a height of a specific point within the food space represents the user’s degree of liking or preference for a diet associated with the specific point (see paragraphs [0005], [0046], and [0063]).

In regard claim 24, Tavor teaches or discloses the method of claim 22, wherein the graphical visual object comprises different visual shadings for points located at different heights within the food space (see Figs. 2, 4, 5, 6a, and 10, paragraphs [0124], [0129], [0144], and [0159]). 

In regard claim 25, Tavor may not explicitly teach or disclose the method of claim 1, further comprising: determining and recommending a different optimal diet for the user each time a diet recommendation is requested by the user.
However, Geronimo-Button teaches or discloses determining and recommending a different optimal diet for the user each time a diet recommendation is requested by the user (see paragraphs [0018], [0019], [0021], [0100], and [0104], the system may also include a virtual coaching component that determines a set of optimized dietary or optimized exercise scores, or both, based on algorithms employing data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, or a combination thereof of the user. The scores may be used to by the virtual coaching component to make real-time specific recommendations of diet, exercise, and lifestyle elements calculated to reduce blood sugar in the user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including determining and recommending a different optimal diet for the user each time a diet recommendation is requested by the user suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 28, Tavor teaches or discloses the method of claim 1, wherein the plurality of constraints (see paragraph [0030]) comprise linear and/or nonlinear constraints (see Fig. 4, paragraphs [0120]).

In regard claim 29, Tavor teaches or discloses the method of claim 1, wherein said method is configured to assist a plurality of users with their nutritional needs, the method further comprising:
clustering the plurality of users to define a plurality of groups having different dietary preferences or needs (see paragraphs [0002], [0005], and [0022]); and
associating each user with a group that is closest to said user, to thereby generate a nutritional crowd sourcing platform (see paragraphs [0002], [0005], and [0022]).

In regard claim 30, Tavor teaches or discloses the method of claim 29, wherein the nutritional crowd sourcing platform comprises trends, insights, and food recommendations that are provided to the users in the plurality of groups based on their different dietary preferences or needs (see paragraphs [0027], [0065], [0112], [0119], [0121], [0125], [0128], and [0144]).

In regard claim 32, Tavor may not explicitly teach or disclose the method of claim 1, wherein the optimization algorithm is configured to calculate a probability of the user’s preference for a specific food item based on changes that the user makes to the one or more recommended optimal diets.
However, Geronimo-Button teaches or discloses wherein the optimization algorithm is configured to calculate a probability of the user’s preference for a specific food item based on changes that the user makes to the one or more recommended optimal diets (see paragraphs [0019], [0021], [0100], and [0104]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including wherein the optimization algorithm is configured to calculate a probability of the user’s preference for a specific food item based on changes that the user makes to the one or more recommended optimal diets suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 33, Tavor teaches or discloses a system for assisting a plurality of users with their nutritional needs, the system (see Fig. 9a, paragraphs [0144], [0147], a system) comprising:
a server in communication with a plurality of computing devices and a database (see Fig. 9a, paragraphs [0060], and [0149], a nutritional counseling server, consisting of a user interface, a guideline establisher, a logger, and a nutrition analyzer. The user interface interfaces to a user over a network. Nutritional counseling server 900 consists of user interface 910, guideline establisher 920, logger 930, and nutrition analyzer 940); 
a memory storing instructions that, when executed by the server (see Fig. 9a, paragraph [0145], memory), causes the server to perform operations (see Fig. 9a, paragraphs [0076], and [0145], as software, selected steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system. In any case, selected steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions) comprising:
obtaining, from each of the computing devices, a plurality of physiological and food consumption inputs associated with a user of the corresponding computing device (see Fig. 9a, abstract, paragraphs [0033], [0060], [0121], and [0125], once the nutritional guidelines are established, food consumption information is received over the network connection from the user, and preferably logged into a food diary. The logger receives food consumption information received from the user and logs the food consumption information in a food diary);
obtaining, from the database, a food ontology comprising information on a plurality of different food items (see paragraphs [0060], and [0149], the nutrition analyzer analyzes the food consumption information according to the guidelines, and provides dietary feedback to the user in accordance with the analysis. Logger 930 receives food consumption information from the user, and logs the food consumption information in food diary 935. Logger 930 preferably also records weight and/or physical activity information received from the user in food diary 935);
generating, for each of the users, a plurality of constraints specific to the user based on (1) the plurality of physiological and food consumption inputs and (2) the food ontology (see paragraphs [0149], [0157], and [0159], nutrition analyzer 940 compares the food consumption information to the nutritional guidelines, and provides dietary feedback to the user accordingly),
wherein the plurality of constraints comprises (i) health constraints, (ii) nutrient constraints and (iii) dietary norms (see paragraph [00149], the feedback provided to the user preferably consists of a recommended daily menu, recommended calorie intake, remaining calorie allowance, recommended allowances of nutritional components, remaining allowances of nutritional components, and/or nutritional error notification (along with suggestions for correcting the nutritional errors));
Tavor may not explicitly teach or disclose applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space and determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints.
However, Geronimo-Button teaches or discloses applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space (see paragraph [0041], the user interface accepts user input comprising data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, other medical and nutritional analysis data, or a combination thereof); and determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints (see paragraph [0100], the system may include a virtual coaching component that determines a set of optimized dietary or optimized lifestyle goal scores, dietary goal scores, and optimized exercise scores, based on algorithms employing data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, or a combination thereof of the user).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including wherein the optimization algorithm is configured to calculate a probability of the user’s preference for a specific food item based on changes that the user makes to the one or more recommended optimal diets suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

In regard claim 34, Tavor teaches or discloses a non-transitory computer-readable medium including instructions that, when executed by a server, cause the server to perform operations (see Fig. 9a, paragraphs [0151], [0153], a nutritional counseling server 900) comprising:
obtaining, from each of a plurality of computing devices, a plurality of physiological and food consumption inputs associated with a user of the corresponding computing device (see Fig. 9a, abstract, paragraphs [0033], [0060], [0121], and [0125], once the nutritional guidelines are established, food consumption information is received over the network connection from the user, and preferably logged into a food diary. The logger receives food consumption information received from the user and logs the food consumption information in a food diary);
obtaining, from the database, a food ontology comprising information on a plurality of different food items (see paragraphs [0060], and [0149], the nutrition analyzer analyzes the food consumption information according to the guidelines, and provides dietary feedback to the user in accordance with the analysis. Logger 930 receives food consumption information from the user, and logs the food consumption information in food diary 935. Logger 930 preferably also records weight and/or physical activity information received from the user in food diary 935);
generating, for each of the users, a plurality of constraints specific to the user based on (1) the plurality of physiological and food consumption inputs and (2) the food ontology (see paragraph [0149], [0157], and [0159], nutrition analyzer 940 compares the food consumption information to the nutritional guidelines, and provides dietary feedback to the user accordingly), wherein the plurality of constraints comprises (i) health constraints, (ii) nutrient constraints and (iii) dietary norms (see paragraph [00149], the feedback provided to the user preferably consists of a recommended daily menu, recommended calorie intake, remaining calorie allowance, recommended allowances of nutritional components, remaining allowances of nutritional components, and/or nutritional error notification (along with suggestions for correcting the nutritional errors)).
Tavor may not explicitly teach or disclose applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space; and determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints.
However, Geronimo-Button teaches or discloses applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space (see paragraph [0041], the user interface accepts user input comprising data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, other medical and nutritional analysis data, or a combination thereof); and 
determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints (see paragraph [0100], the system may include a virtual coaching component that determines a set of optimized dietary or optimized lifestyle goal scores, dietary goal scores, and optimized exercise scores, based on algorithms employing data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, or a combination thereof of the user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify nutritional counseling method and server of Tavor by including applying the plurality of constraints to an optimization algorithm to generate a graphical visual object representative of a food space; and determining and recommending one or more optimal diets for each of the users, based on selection of one or more points on the graphical visual object within the food space that satisfy the plurality of constraints suggested by Geronimo-Button. This modification would provide to analysis and reporting on the population of users, and allowing decision makers to improve clinical outcomes read on paragraph [0013].

Allowable Subject Matter
Claims 4, 13-15, 26, 27, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 07/26/2022


/PHIRIN SAM/Primary Examiner, Art Unit 2476